Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the phrases “optimizing overlaps of one of the leading and trailing frames respective to the selected FOV of the imaging volume”, and “wherein the overlaps and frame acquisition times of the one of the leading and trailing frames are optimized to obtain a target sensitivity…”.   The instant step amounts to functional limitation.  Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).  The instant limitation amounts a result to be achieved because it fails to explicitly define the aspect of optimization, or any explicit step which comprises the optimization.  Without reciting the particular structure, materials or steps that accomplish 
Claims 5 and 16 each recite the phrase “the default value”.  These limitations lack antecedent basis in the claims.
	 Claim 10 recites the phrase “target sensitivity increase of at least 5% of the peak value”.  The claims fail to clarify how the relationship of the phrase to the target sensitivity defined in claims 8 and 9. Claims 8 and 9 describe the target sensitivity for the edge slices, whereas claim 10 defines a target sensitivity “increase”, without establishing the point of reference of the increase.  It is further noted that “such increase has not antecedence.  Finally, the specification fails to clarify these details (see Specification, pages 7-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 3, 4, 5, 6, 8, 9, 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US Pub. 2015/0119703) in view of Andreyev (US Pub. 2017/0319154).
Regarding claims 1, 12, and 19, Mitchell discloses an imaging system (Fig 1) comprising: a PET imaging device configured to acquire PET imaging data; and at least one electronic processor including a non-transitory computer-readable medium storing instructions readable and executable by the processor to perform an image reconstruction method (processing steps necessarily executed on a computer-readable medium), the method comprising: receiving a surview image of a target anatomy acquired by an image acquisition device (para 0031-0034); selecting an axial field of view (FOV) of an imaging volume using the received surview image (para 0050-0052); optimizing overlaps of one of the leading and trailing frames respective to the selected axial FOV of the imaging volume (para 0079-0082, 0087, 0100); operating a positron emission tomography (PET) imaging device to acquire PET imaging data including acquiring PET imaging data for the leading frame followed by acquiring PET imaging data for the imaging volume followed by acquiring PET imaging data for the trailing frame (para 0079-0082, 0087); and reconstructing the PET imaging data to generate an image of the selected imaging volume (para 0071).  Mitchell fails to explicitly describe details regarding an image acquisition device configured to acquire a surview image of a target anatomy, or details regarding a reconstruction step.  However, image acquisition systems providing surview images, as well reconstruction processes are well known in the art of PET, wherein reconstruction is known to include attenuation and scatter correction using outside FOV distributions, wherein available extension data (e.g. CT data) is used for the scatter correction, as taught by Adreyev (abstract, para 0015, 0022-0026).  In view of the improved image quality provided by the reconstruction technique disclosed by Andreyev, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Mitchell.

Regarding claims 4, 5, 6, 8, 9, 15, 16, 17, 18 and 20, Mitchell discloses the process of optimizing for portions, ranges, speed, duration and distance, and wherein the axial boundaries of the leading frame are optimized separately from and independently of the optimizing of the axial boundaries of the trailing frame (para 0077, 0080).
Regarding claim 10, Mitchell discloses optimizing a target sensitivity increase (para 0081), but does not specify wherein the target sensitivity increase is at least 5% of the peak value; and the overlap for the leading and trailing frames is more than 50%.  However, where the general conditions of a result effective variable are provided, specifying a preferred value would have been obvious to one of ordinary skill in the art for the application at hand. 
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US Pub. 2015/0119703) in view of Andreyev (US Pub. 2017/0319154), further in view of Wang (US Patent 7750304).
Regarding claims 2 and 13, Mitchell disclosing adapting the magnitude of the extension to different situations, i.e. imaging procedures (e.g. a whole-body or single bed acquisition; para 0081), but does not specify wherein: the non-transitory computer-readable medium further stores a look-up table listing overlaps for the leading and trailing frames for different imaging procedures; and wherein the optimizing includes at least one of: optimizing the overlap of the leading frame with the axial FOV of the imaging volume wherein the overlap is selected using the look-up table; and optimizing the overlap of .
Claims 7, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US Pub. 2015/0119703) in view of Andreyev (US Pub. 2017/0319154), further in view of Brinks et al. (US Pub. 2011/0288407).
	Regarding claim 7, 11 and 18, Brinks discloses the process of taking into account high activity organs such as the liver when imaging the heart (para 0023-0026), with the advantage of improved imaging quality through reduced SNR (para 0003-0010).  In light of the imaging quality benefits disclosed by Brinks, it would have been obvious to one of ordinary skillin the art at the time of the invention to combine with the teachings of Mitchell and Andreyev.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884